Citation Nr: 9906518	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitleemnt to service connection for the residuals of a 
right shoulder injury.

6.  Entitlement to service connection for the residuals of a 
lower back injury.

7.  Entitlement to service connection for the residuals of a 
hip injury.

8.  Entitlement to service connection for a bilateral knee 
condition.

9.  Entitlement to service connection for urethritis.

10.  Entitlement to service connection for heat dermatitis.

11.  Entitlement to a compensable evaluation for a ligament 
strain of the left thumb.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
February 1996.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  On the most recent VA audiological examination, in 
accordance with the laws and regulations administered by the 
VA, the veteran does not have a bilateral hearing loss.

3.  The veteran has been diagnosed as suffering from 
refractive error or myopia in both eyes.

4.  Refractive error of the eyes is a developmental defect; 
it is not a disease, disability, or condition for VA 
compensation purposes.

5.  The veteran has admitted that he no longer suffers from 
tinnitus; he states that it was an acute and transitory 
condition.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral hearing loss is denied for lack of entitlement to 
benefits under the law.  38 C.F.R. § 3.385 (1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  The claim for entitlement to service connection for 
refractive error or myopia of the eyes is denied for lack of 
entitlement under the law upon which relief may be granted. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

3.  The claim for entitlement to service connection for 
tinnitus is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Bilateral Hearing Condition

The veteran has requested service connection for bilateral 
hearing loss.  Entitlement to service connection for impaired 
hearing is subject to the additional requirements of 38 
C.F.R. § 3.385 (1998), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(1998).  To establish service connection for a hearing loss, 
the veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veteran's inservice exposure to loud noise and a current 
hearing impairment.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Moreover, if the veteran had "normal" hearing upon 
his discharge, but developed hearing loss measurably to the 
criteria stated in 38 C.F.R. § 3.385 (1998), and if the 
veteran can now establish a causal relationship between his 
hearing loss and service, service connected benefits will be 
granted.  Yet, the first consideration is whether the veteran 
has presented a valid claim.  

The veteran argues that he has bilateral hearing loss and 
that said condition was caused by his exposure to noise while 
he was in the service.  The service medical records are 
negative for any type of treatment for or findings of chronic 
bilateral hearing loss. 

To support his petition for VA benefits, the veteran 
underwent an audiological examination.  Audio Exam, December 
12, 1996.  The results, in pure tone thresholds, in decibels, 
from that examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
5
5
5
0
0

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, 
hereinafter the Court, in Hensley v. Brown, 5 Vet. App. 155 
(1993), has stated:

Service connection for impaired hearing 
shall not be established when hearing 
status meets pure tone and speech 
recognition criteria.  Hearing status 
shall not be considered service-connected 
when the thresholds for the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz 
are all less than 40 decibels; the 
thresholds for at least three of these 
frequencies are 25 decibels or less; and 
the speech recognition scores using the 
Maryland CNC Test are 94 percent or 
better.

	. . . The Court noted [in Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992)] 
there that the Secretary's stated purpose 
in promulgating section 3.385 in 1990 was 
"to establish criteria for the purpose 
of determining the levels at which 
hearing loss becomes disabling" and to 
establish "a department-wide rule for 
making determinations regarding service 
connection for impaired hearing".  Id. 
at 89 (quoting 55 Fed.Reg. 12348-02 
(1990)). . . .

....

In his response, the Secretary states 
that section 3.385 does not preclude an 
award of service connection for a hearing 
disability established by post-service 
audiometric and speech-recognition 
scores, even though hearing was found to 
be within normal limits on audiometric 
and speech-recognition testing at the 
time of separation from service.  He 
asserts that the purpose of section 3.385 
is to establish guidelines for 
determining when a hearing "disability" 
is present within the meaning of 38 
U.S.C.A. § 1110 (West 1991), so that 
service-connected disability compensation 
may be awarded, and that, "[r]egardless 
of when the regulation's threshold 
criteria are met, a determination must be 
made as to whether the 'disability' was 
incurred in or aggravated by service.". 
. .

The Court agrees with the Secretary's 
assertion that section 3.385 does not 
preclude service connection for a current 
hearing disability where hearing was 
within normal limits on audiometric 
testing at separation from service.  
Although that regulation speaks in terms 
of "service connection", it operates to 
establish when a measured hearing loss is 
(or, more accurately, is not) a 
"disability" for which compensation may 
be paid, provided that the requirements 
for service connection are otherwise met 
under 38 U.S.C.A. §§ 1110, 1112 and 38 
C.F.R. §§ 3.303, 3.307.  Cf. Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992) 
("establishing service connection 
requires a finding of the existence of a 
current disability and a determination of 
a relationship between that disability 
and an injury or disease incurred in 
service or some other manifestation of 
the disability during service"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) ("there must be evidence both 
of a service-connected disease or injury 
and a present disability which is 
attributable to such disease or 
injury").  Therefore, when audiometric 
test results at a veteran's separation 
from service do not meet the regulatory 
requirements for establishing a 
"disability" at that time, he or she 
may nevertheless establish service 
connection for a current hearing 
disability by submitting evidence that 
the current disability is causally 
related to service.  As the Court stated 
in Godfrey, supra, where there was no 
evidence of the veteran's hearing 
disability until many years after 
separation from service, "[i]f evidence 
should sufficiently demonstrate a medical 
relationship between the veteran's in-
service exposure to loud noise and his 
current disability, it would follow that 
the veteran incurred an injury in 
service; the requirements of section 1110 
would be satisfied."  See also Cosman, 
supra (service connection may be 
established for psychiatric disorder 
manifest many years after separation); 
Triplette, supra (same); Douglas, supra 
(same as to carcinoma manifest many years 
after separation).

In applying the Court's analysis to the case before the 
Board, 38 C.F.R. § 3.385 (1998) clearly prohibits an award of 
service connection for the veteran's claimed bilateral 
hearing loss.  On his VA audiometric examination, none of the 
veteran's threshold hearing levels was greater than 40 dB.  
In fact, all of the levels have been 5 dB or less.  Section 
3.385 prohibits a finding of a hearing disability only where 
threshold hearing levels at 500, 1000, 2000, 3000, and 4000 
Hz are all less than 40 decibels and at least three of those 
threshold levels are 25 dB or less.  38 C.F.R. § 3.385 
(1998).  Thus, since the veteran's hearing status does not 
meet the criteria for defective hearing set forth in 38 
C.F.R. § 3.385 (1998), service connection is not warranted.  
Consequently, the Board is unable to reach a favorable 
decision on this issue.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court 
reiterated its position previously reported in King v. Brown, 
5 Vet. App. 19, 21 (1993) and Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  That is, per 38 U.S.C.A. § 5107(a) 
(West 1991), the appellant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  The 
Sabonis decision further dictated that when there is a lack 
of entitlement under the law or an absence of legal merit, 
the claim should be dismissed.  Moreover, the action of Board 
should be terminated immediately concerning that issue.  See 
also Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis, supra), and Florentino v. Brown, 7 Vet. 
App. 369 (1995).

Because the veteran does not have a hearing loss that is 
recognized as a disorder for VA compensation purposes, there 
is no legal basis upon which to warrant a grant of 
entitlement to service connection this disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.385, 4.9 (1998).  Thus, the veteran's 
claim is denied and dismissed in accordance with Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


B.  Myopia

The Board acknowledges that the veteran now suffers from 
refractive error or myopia.  However, service connection may 
only be granted for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998).  For a showing of 
chronic disease in service, there must be a showing of 
continuity of symptomatology.  38 C.F.R. § 3.303(b) (1998).  
With respect to a claim of entitlement to service connection 
for refractive error, 38 C.F.R. § 3.303(c) (1998) provides 
that myopia or a refractive error of the eye is not a disease 
or injury within the meaning of applicable legislation 
governing the awards of compensation benefits.   As such, 
regardless of the character or quality of any evidence that 
the veteran could submit, the veteran's refractive error 
cannot be recognized as a disability under the terms of the 
VA Schedule for Rating Disabilities.  Because the veteran's 
condition is not a disability that has been recognized as a 
chronic disorder for VA compensation purposes, there is no 
legal basis upon which to warrant a grant of entitlement to 
service connection for refractive error.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303(c), 4.9 (1998).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court 
reiterated its position previously reported in King v. Brown, 
5 Vet. App. 19, 21 (1993) and Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  That is, per 38 U.S.C.A. § 5107(a) 
(West 1991), the appellant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  The 
Sabonis decision further dictated that when there is a lack 
of entitlement under the law or an absence of legal merit, 
the claim should be dismissed.  Moreover, the action of Board 
should be terminated immediately concerning that issue.  See 
also Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis, supra), and Florentino v. Brown, 7 Vet. 
App. 369 (1995).  Since there is no possible legal 
entitlement, this issue on appeal is denied.

C.  Not Well-Grounded Issue

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
a claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When the veteran initially applied for VA benefits, he 
claimed that he was suffering from bilateral tinnitus, and 
that this condition was a result of his exposure to rifle 
fire when he was in the service.  The veteran did not 
complain of this condition while he was in service and there 
was no mention of tinnitus in the veteran's service medical 
records.  Upon further probing, the veteran admitted that he 
had no problem with tinnitus and had not had ringing in his 
ears for many years.

Since the veteran now admits that he does not suffer from 
tinnitus, the Board finds that the claim is not well-grounded 
in accordance with Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Rabideau stands for the principle that in order for 
service connection to be granted, a current disability must 
be present.  If a disability does not presently exist, then 
the claim will not be plausible, and thus, not well-grounded.  
The veteran admits that he does not have tinnitus; therefore, 
he does not have a disability that may be service-connected, 
and the thus, the claim is not well-grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  Because the claim is not well-grounded, the 
claim fails, and it is denied.  See Edenfield v. Brown, 8 
Vet. App. 384 (1994) (en banc).  


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for myopia is denied.

3.  Entitlement to service connection for tinnitus is denied.



REMAND

The veteran contends that during his twelve years of active 
duty, he suffered from urethritis and various aches and pains 
of several joints.  He avers that he still suffers from these 
conditions, and he asks the Board to find that these 
conditions began in service, presently exist, and grant him 
compensation therefor.

The veteran served on active duty for twelve years, and 
because of that service, undoubtedly endured many hardships 
and injuries along the way.  However, there remains the 
question: from what conditions and disabilities does he now 
suffer?  A general medical examination of the veteran was 
conducted in conjunction with his claim but urological, 
dermatological, pulmonary, and orthopedics examinations were 
not accomplished.  The Board believes that such examinations 
should be conducted in order to determine whether he now has 
the conditions he has thus claimed.  It is the Board's 
determination then that additional medical evidence is needed 
prior to a final decision on the issues before the Board.

Additionally, the Board must support its medical conclusions 
on the basis of independent medical evidence in the record or 
through adequate quotation from recognized treatises; it may 
not rely on its own unsubstantiated medical judgment to 
reject expert medical evidence in the record, but may reject 
a claimant's medical evidence only on the basis of other such 
independent medical evidence.  See Thurber v. Brown, 5 Vet. 
App. 119, 122 (1993); Hatlestad v. Derwinski, 3 Vet. App. 
213, 217 (1992) (Hatlestad II); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991). "If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion [or] ordering a 
medical examination". Colvin, supra; see Hatlestad II and 
Thurber, both supra; see also 38 U.S.C.A. § 7109 (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.901(a), (d) (1998).  The Board 
believes that such evidence is not of record, and thus 
additional information is needed before a final decision is 
issued.

Additionally, compensation and pension examinations are 
provided for the purpose of developing the evidence necessary 
for adjudicators to evaluate the claim.  The scope of the 
examination will generally depend upon the facts of the 
particular case and upon what sort of evidence is needed in 
order to facilitate a full and fair evaluation of the claim.  
The Board believes that prior to examining the veteran, a 
review of the record by an examiner is required.  Thus, the 
RO should transmit to the examiner copies of all pertinent 
medical records.  See VAOPGCPREC 20-95, Medical Records 
Review Prior to Rating Examinations, July 14, 1995.  This is 
to include copies of the veteran's service medical records.

Although the Board is requesting additional medical 
information, the RO should be put on notice that these issues 
may not be well-grounded.  From Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), the Court has stated that a well-grounded 
claim is one that is plausible and meritorious.  This means 
that the evidence presented should reveal that there was an 
injury or disease while in service and there is currently a 
disability which is causally related to the injury, disease, 
or other incident during service.  If these elements are not 
present, then the RO, and, subsequently, the Board, has a 
duty to find that the claim is not well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). If a claim is 
found to be not well-grounded, the claim should be denied.  
The veteran should be informed of the type of evidence which 
he needs to submit for a well grounded claim.  38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran for the 
names and addresses of all physicians who 
have treated him for any condition, 
disease, or disability since his release 
from active duty in February 1996.  Once 
the RO has obtained the necessary release 
forms, it should then obtain and 
associate with the claims folder all 
treatment records of the veteran from 
such health care providers. Of interest 
are any progress notes, special studies, 
x-ray films, laboratory tests, and 
technicians' reports.  If no records 
exist, it should be so noted in the 
record.

2.  The veteran should be afforded a 
special examination of the left hand, the 
whole spine, knees, right shoulder, and 
hip by an orthopedist who has not 
previously seen or treated the veteran.  
All indicated special studies should be 
accomplished and the examiner should set 
forth detailed reasoning underlying the 
final diagnoses.  Range of motion studies 
should be conducted and the specialist 
should comment on whether the veteran now 
has a disability, condition, or disease 
of the spine, knees, right shoulder, and 
hip.  The examiner should also discuss 
the range of motion of the veteran's left 
thumb and the affect of pain on the thumb 
and hand.  The comments offered by the 
examining physician should specifically 
reference a review of the veteran's 
complete medical records before the 
veteran's examination.  The RO should ask 
the physician to comment upon the 
etiology of each found condition; i.e., 
are any of the current conditions related 
to the veteran's military service or any 
incidents therein.  The claims folder and 
this Remand are to be made available to 
the examiner for review before the 
examination.

3.  The RO should arrange for the veteran 
to be examined by a dermatologist who has 
not previously seen or treated the 
veteran.  This examination should be 
conducted to determine whether the 
veteran has any residuals of heat 
dermatitis - these residuals may include 
scars.  All indicated special studies 
should be accomplished and the examiner 
should set forth reasoning underlying the 
final diagnosis.  The claims folder and 
this Remand are to be made available to 
the examiner for review before the 
examination.

4.  The veteran is to be afforded a 
special pulmonary examination for the 
purpose of ascertaining whether the 
veteran now suffers from COPD.  All 
indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  The RO should request that 
the pulmonary specialist comment on the 
etiology of any found COPD.  The claims 
folder and this Remand are to be made 
available to the examiner for review 
before the examination.

5.  The appellant should be afforded an 
examination by a urologist to determine 
whether the veteran now suffers from a 
urethritis or the residuals thereof.  All 
indicated special studies should be 
conducted, if not medically 
contraindicated.  The examiner's report 
should include a complete rationale for 
all conclusions reached.  The claims 
folder and a copy of the Remand should be 
made available to the examiner for review 
before the examination.

6.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, he and his accredited representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

  See also O.G.C. Precedent 82-90, 56 Fed. Reg. 45711 (1990) (previously issued as General Counsel 
Opinion Op. 1-85), which states that service connection may be granted for diseases, but not defects, of 
congenital, familial or developmental origin. 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.
- 17 -


- 1 -


